United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 09-2727
                                ________________

William P. Cronan,                        *
                                          *
             Appellant,                   *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Western District of Missouri.
Trevor Fowler; Scott Ewing,               *
                                          *           [UNPUBLISHED]
             Appellees.                   *

                                ________________

                                Submitted: June 14, 2010
                                    Filed: July 19, 2010
                                ________________

Before MELLOY, HANSEN, and SMITH, Circuit Judges.
                        ________________

PER CURIAM.

       After being arrested for stealing, William Cronan filed a lawsuit against two
officers in the Boone County Sheriff's Department under 42 U.S.C. § 1983, claiming
that they arrested him unlawfully without probable cause. The district court1 granted
the officers' motion for summary judgment based on a finding of qualified immunity.
Cronan appeals. For the following reasons, we affirm.



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       On June 7, 2008, William Cronan dispensed $53.50 in fuel at the Little General
gas station in Columbia, Missouri, using a credit card to pay at the pump. The fuel
pump's payment device did not print a receipt and directed him to see an attendant.
Cronan entered the station. The attendant told him that his credit card had not been
charged and that the attendant had to run Cronan's credit card again. Cronan insisted
that he had paid and refused to give the attendant his credit card. Cronan left the
station after giving the attendant his name, telephone number, and address and
promising to pay if the charge did not appear on his credit card statement.

        The attendant then notified the Boone County Sheriff's Department of a leave-
without-pay violation, and told Deputy Trevor Fowler about the situation, including
Cronan's promise to return to pay. Deputy Fowler then contacted Cronan and asked
him to return to the station to pay, but Cronan refused. Deputy Fowler and Sergeant
Scott Ewing (officers) then drove to Cronan's residence, where the officers confronted
Cronan on his porch. The officers asked Cronan if he had a receipt for the purchase.
When Cronan acknowledged that he did not have a receipt, they told him he needed
to return to the gas station and pay. Cronan refused, and Deputy Fowler informed him
that he would be arrested if he did not return to pay. Cronan again refused to return
to the station and attempted to reenter his home, and Deputy Fowler arrested him.
Cronan was booked for the offense, but the prosecutor declined to press charges. At
all relevant times, Cronan believed he had paid for the gas with his credit card at the
pump. Following this incident, Cronan checked his credit card statement and
acknowledged that his credit card was not actually charged for the gasoline, and he
returned to the store and paid for the gasoline.

       Cronan subsequently filed suit against Deputy Fowler and Sergeant Ewing
under 42 U.S.C. § 1983, claiming that they violated his constitutional rights by
arresting him without probable cause. Both parties filed motions for summary
judgment. The district court found that the officers lacked probable cause to arrest
Cronan but that they were entitled to qualified immunity. In discussing qualified

                                         -2-
immunity, the district court stated that qualified immunity "has been applied broadly,
and it protects 'all but the plainly incompetent or those who knowingly violate the
law.' See Malley v. Briggs, 475 U.S. 335, 341 (1986)." (Add. at 6.) The court
concluded that the officers were not "plainly incompetent" and granted the officers'
motion for summary judgment and denied Cronan's motion for summary judgment.

       Cronan now appeals, arguing that the district court erred in granting the officers'
motion for summary judgment because it applied the incorrect standard in determining
qualified immunity and erred in denying his motion for summary judgment.

       We review de novo a district court's grant of qualified immunity. Clegg v. Ark.
Dep't of Corr., 496 F.3d 922, 931 (8th Cir. 2007). "Qualified immunity protects
governmental officials from liability for civil damages if they have not violated
'clearly established statutory or constitutional rights of which a reasonable person
would have known.'" Akins v. Epperly, 588 F.3d 1178, 1183 (8th Cir. 2009) (quoting
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). "This defense 'provides ample
protection to all but the plainly incompetent or those who knowingly violate the law.'"
Id. (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). See also Engleman v.
Murray, 546 F.3d 944, 947 (8th Cir. 2008) ("'Officials are not liable for bad guesses
in gray areas; they are liable for transgressing bright lines.'" (quoting Davis v. Hall,
375 F.3d 703, 712 (8th Cir. 2004)).

       "In the wrongful arrest context, officers are entitled to qualified immunity 'if
they arrest a suspect under the mistaken belief that they have probable cause to do so,
provided that the mistake is objectively reasonable.'" Baribeau v. City of Minneapolis,
596 F.3d 465, 478 (8th Cir. 2010) (quoting Amrine v. Brooks, 522 F.3d 823, 832 (8th
Cir. 2008)). The statute under which Cronan was arrested states that one commits the
crime of stealing if one "appropriates property or services of another with the purpose
to deprive him or her thereof, either without his or her consent or by means of deceit
or coercion." Mo. Rev. Stat. § 570.030.1. The officers do not now appear to dispute

                                           -3-
Cronan's contention that he lacked the requisite intent to commit theft because he
believed that he had already paid for the gasoline at the pump. However, it appears
that at the time of the arrest they believed Cronan had the requisite intent to violate
section 570.030.1.

       According to section 570.030.2, evidence that an individual "failed or refused
to pay for property or services of a hotel, restaurant, inn or boardinghouse" can be
admitted "in any criminal prosecution pursuant to [section 570.030.1] on the issue of
the requisite knowledge or belief of the alleged stealer." Mo. Rev. Stat. § 570.030.2.
While this case involves a gas station and not a hotel, restaurant, inn, or
boardinghouse, it is not unreasonable that, akin to section 570.030.2, the officers
would have believed that Cronan's failure to pay for the property of the gas station
was evidence of his intent to steal gasoline. Based on their knowledge of the law and
their understanding of what had occurred at the time of the arrest, the officers had a
reasonable, but mistaken, belief that they had probable cause to arrest Cronan for the
theft of the gasoline.

       Cronan suggests that the officers should have investigated more to determine
the existence of any more exculpatory evidence. We have previously "recognized a
substantive due process cause of action for reckless investigation" but have held that
"[m]ere negligent failure to investigate does not violate" an individual's due process
rights. Amrine, 522 F.3d at 833. Instead, to establish a violation, an individual must
show that the police "intentionally or recklessly failed to investigate, thereby shocking
the conscience." Id. at 834. Here, a mere failure to question Cronan in-depth at the
time of his arrest and a failure to review the master record from the gas station
showing the credit card authorization for Cronan's transaction was not an intentional
or reckless failure to investigate that shocks the conscience. See id.




                                          -4-
       Accordingly we cannot say that the district court erred in granting the officers
qualified immunity, see Baribeau, 596 F.3d at 478, and granting the officers' motion
for summary judgment.2

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




      2
       Because we affirm the district court's judgment granting summary judgment
in favor of the officers based on qualified immunity, we affirm the district court's
denial of Cronan's motion for summary judgment for the same reasons.

                                         -5-